Citation Nr: 1217961	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2008 rating decisions regarding entitlement to an increased rating for the Veteran's service-connected residuals of cervical spine fracture with osteoarthritis.  In March 2011, the Board remanded the issue of entitlement to TDIU, as the issue was raised in connection with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (concluding that where a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider entitlement to TDIU).

In November 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In July 2009, the Veteran testified at a hearing before the undersigned, which took place at the RO.  Transcripts of the hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for residuals of a cervical spine fracture with osteoarthritis rated 10 percent disabling prior to December 7, 2006 and 20 percent disabling effective December 7, 2006.  

2.  The medical and other evidence of record does not indicate that the Veteran's service-connected disability, alone, renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2011 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The claim was readjudicated in a January 2012 supplemental statement of the case.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in July 2011 addressed the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was provided an opportunity to set forth his contentions regarding the impact of his service-connected disability upon employment during the hearing before the undersigned in July 2009 and during the November 2006 DRO hearing.  The Veteran was afforded several thorough and complete VA medical examinations in furtherance of his claim for increase from which the TDIU issue is derived.  Rice, supra.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations

TDIU-in general 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)."  Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

Schedular basis 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a). 

Extraschedular basis 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011). 

Analysis

As has been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis. 

Schedular basis 

The Veteran has been granted service connection for residuals of a cervical spine fracture with osteoarthritis rated 20 percent disabling effective December 7, 2006.  

The Veteran's service-connected disability does not meet the schedular criteria for consideration of TDIU, as there is not one disability rated at least 60 percent disabling or two or more disabilities with a combined rating of at least 70 percent with one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  A grant of entitlement of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), therefore, is not for application in this case.

Extraschedular basis 

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for a total rating based on unemployability due to service-connected disability should be granted.

On VA examination in March 2006, the Veteran's cervical spine symptoms consisted primarily of pain and reduced range of motion with repetitive use.  The Veteran was ambulatory without assistance, and the Veteran was able to carry out the activities of daily living.  

In an April 2006 written statement, the Veteran indicated that in 1955, following separation, he applied for a position with the local fire department but was rejected due to the cervical spine injury he sustained in service.  Later, he moved to California for more favorable weather and to seek employment.  According to him, he did not receive full insurance coverage due to his service-connected cervical spine disability.  He further stated that when he drove a rental truck from California to Florida, which took five days, his neck pain was to a degree that compelled him to seek medical attention.

At his November 2006 DRO hearing, the Veteran testified that he did not get a job at the fire department due to his cervical spine disability.  He denied any employment termination due to that disability.  

On December 2006 VA spine examination, the Veteran complained of pain in the neck that worsened with changes in the weather.  There was also pain on turning his head.  The Veteran reported that the neck injury sustained in service prevented him from being hired by a fire department in 1955.  He also asserted that the service-connected disability rendered computer work difficult.  He retired from a position as a drafter in 1983 because his company converted to computer work, which exacerbated his neck pain.  Subsequently, he started his own travel business and completely retired in 1999.  Treatment consisted of chiropractic care once a week.  The examiner noted decreased neck motion, spasms, and pain.  Pain occurred when the Veteran turned his head the wrong way.  The pain was dull and achy and mild in severity.  The pain lasted only a number of minutes.  As to employment, the examiner noted the Veteran's 1999 retirement the cause of which was eligibility by age or duration of work.  The Veteran was able to fish and to stay active with shopping, walking, and chores at home.  There were no limitations in the performance of the activities of daily living.  The major functional impact of the service-connected disability was daily discomfort and stiffness, and symptoms were exacerbated with a prolonged fixed position such as looking at a computer or driving.  

On September 2008 VA examination of the spine, the Veteran's cervical spine symptoms consisted of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was dull and was aggravated by turning the head, lifting the arms, looking upward, using a computer, position of sleep, and weather change.  The examiner noted that the Veteran retired in 1999 and that the cause of retirement was physical problems.  There was an impact upon some usual daily activities.  Chores, shopping, and traveling were moderately impacted.  Exercise was severely impacted, and sports were not possible.  There was no impact upon feeding, bathing, dressing, toileting, and grooming.  The examiner commented that the Veteran could no longer spend any length of time at the computer, and reading for any period exacerbated pain.  The Veteran could still ride a bicycle, and there were no restrictions on walking.  The Veteran could stand only 15 minutes at a time and lift no more than 30 pounds.  Driving was problematic due to difficulty turning the head.  

At his July 2009 hearing before the undersigned, the Veteran testified that bed rest had never been ordered by the physician.  During the previous year, however, the Veteran testified that he rested in bed for a total of two weeks, namely 14 non-consecutive days.  The Veteran's cervical spine disability prevented him from playing tennis.

On March 2010 VA examination of the spine, the Veteran complained of cervical spine pain.  There was no history of hospitalizations.  There was decreased motion, stiffness, weakness, spasms, and moderate pain.  Incapacitation occurred four times in the previous 12 months and lasted three to four hours.  The Veteran was not currently employed.  He retired in 1999 from a career in the travel business.  The reason for retirement was eligibility by age or duration of work.  The cervical spine disability had no impact upon shopping, feeding, bathing, dressing, toileting, and grooming.  The disability had a mild impact upon chores and traveling.  It had a moderate impact upon exercise and sports.  In an April 2010 addendum, the examiner indicated that the claims file was reviewed and no change of the March 2010 examination report was made.

The Veteran's service-connected cervical spine disability has been productive of some occupational impairment.  For example, he has consistently reported being rejected from employment at a fire department in 1955 due to the service-connected neck disability.  The evidence also indicates that work involving the regular use of computers or extensive driving would be precluded.  There is an indication that heavy lifting is not possible.  

The fundamental question herein is whether the Veteran's service-connected cervical spine disability renders him unemployable.  The evidence shows that throughout his working life, the Veteran has been adaptable.  When he could not work as a firefighter, he went into drafting.  When computer use became an integral part of that work, he started his own company and had a career in the travel business.  Other than in September 2008, the evidence reflects that the Veteran retired due to eligibility by age or duration of work and not due to physical limitations.  The Veteran has denied terminations due to physical disability.  His disability does not appear to have necessitated frequent medical treatment, and there have been no hospitalizations due to the cervical spine disability.

The Board does not find credible the assertion of the September 2008 VA examiner that medical problems caused the Veteran to retire in 1999.  The examiner's conclusion was likely based on evidence provided by the Veteran, and it is contradicted by statements the Veteran made to VA examiners before and after that date indicating that the reason for retirement in 1999 was eligibility by age or duration of work.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence).  Indeed, VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The evidence, as it currently stands, does not show that the Veteran's one service-connected disability is productive of significant occupational impairment.  He is simply limited to occupations that do not require extensive computer use, regular driving, or heavy lifting.  The evidence indicates that the travel business was a suitable occupation into which the Veteran went after computers were introduced into the drafting profession and that he retired from that occupation due to reasons unrelated to his service-connected cervical spine disability.  The Board also finds that the claimed non-medically prescribed periods of bed rest, totaling no more than 14 days over the course of a year, would not likely have an impact on employability.  In short, although the service-connected cervical spine disability has had an impact upon employability, the evidence does not demonstrate that the service-connected disability, in and of itself, renders the Veteran unable to secure or follow a substantially gainful occupation.  

The Board finds that the competent and probative evidence shows that symptomatology associated with the service-connected disability does not render the Veteran unable to secure and following a substantially gainful occupation and the claim for TDIU must be denied.  In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany, supra.

ORDER

Entitlement to TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


